Order, Supreme Court, New York County (Diane Lebedeff, J.), entered September 4, 1998, which, inter alia, granted respondents’ cross motion to dismiss the petition brought pursuant to CPLR article 78 as time-barred, unanimously affirmed, without costs.
The petition, filed more than six months after petitioner received notice of the denial of his Freedom of Information Law request, was properly dismissed as time-barred (see CPLR 217 [1]; Matter of McBride v City of New York, 284 AD2d 197, 198). Petitioner’s argument, that it is reasonable to assume that the clerk actually received his papers within the four-month statute of limitations, but failed to stamp them or issue an index number until some three months later, is unsupported *314by the record. Concur — Mazzarelli, J.P., Andrias, Buckley and Marlow, JJ.